Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lin Xiao on 1/14/2022.

The application has been amended as follows: 

1. (Currently Amended) A tool for cleaning squeeze flat mop having an adjustable squeeze opening, and comprising a mop bucket and a flat mop, wherein the flat mop comprises a mop stick and a flat mop head movably connected to the mop stick, and a wiper is provided on the flat mop head; 
the mop bucket has a squeezing area, a squeeze device is mounted on the mop bucket, and during squeezing, the flat mop head is rotated to a state suitable for squeezing; 
the squeeze device comprises a scraper plate used for squeezing the wiper on the flat mop head, and a support member opposite the scraper plate, and [[a]] the squeeze opening is formed between the scraper plate and the support member; 
wherein during squeezing, the flat mop head is inserted into the squeeze opening in the squeezing area, the scraper plate touches the wiper, and the wiper and the scraper plate are 
the scraper plate is rotatably provided on the mop bucket, and a size of the squeeze opening can be changed by a rotation of the scraper plate; 
when the flat mop head is pressed downwards, the wiper drives the scraper plate to rotate downwards, so that the scraper plate is positioned in a narrow position relative to the support member, thereby reducing the squeeze opening, and enlarging a friction force to the wiper to facilitate squeezing and scraping the wiper; and 
when the flat mop head is pulled upwards, the wiper drives the scraper plate to rotate upwards, thereby enlarging the squeeze opening, to reduce a friction force between the scraper plate and the wiper, and to prevent the mop bucket from being lifted up when the flat mop head is lifted upwards, and the scraper plate still squeezes the wiper when the flat mop head is lifted upwards even though the friction force is reduced.
Claim 11 (Currently Amended) The tool of claim 3, wherein the mop bucket is provided with a limiting device, and when the flat mop head is pressed downwards, [[a]] the rotation of the scraper plate can be limited by the limiting device, so that the squeeze opening is kept small.
Claim 24 (Currently Amended) The tool of claim 4, wherein the squeezing frame is provided with a limiting device, and when the flat mop head is pressed downwards, [[a]] the rotation of the scraper plate can be limited by the limiting device, so that the squeeze opening is kept small.
Claim 28 (Currently Amended) The tool of claim 11, wherein the limiting device can also limit the scraper plate to a maximum squeeze opening position when the squeeze opening is enlarged, and when the flat mop head moves upwards, [[a]] the rotation of the scraper plate can be limited by the limiting device, so that the squeeze opening is kept large.

ALLOWANCE
s 1-4, 6, 8-14 and 21-31 are allowed.
Regarding claim 1, the prior art of record Vileda (DE9416565U1), is generally consistent with the claim limitations as described in the previous Office Action.  Vileda discloses a tool for cleaning a flat mop, wherein a pair of scraper plates rotate together to narrow the squeeze opening as the mop is pressed down.  As argued by the applicant, Vileda does not disclose the scraper plates scraping off water from the wiper.  Once the mop of Vileda is in the squeeze opening the plates compress the mop and the mop in relation to the scraper plates does not move.  As such the scraper plate does not scrape the water from the wiper.  In the instant application this is achieved by the scraper plate rotating and the wiper able to slide over the scraper plate surface to scrape the water into the bucket.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 2-4, 6, 8-14 and 21-31 are allowed as being dependent from an allowed claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/THOMAS RAYMOND RODGERS/            Examiner, Art Unit 3723                                                                                                                                                                                            
/LAURA C GUIDOTTI/            Primary Examiner, Art Unit 3723